DETAILED ACTION
1.	This is in response to communications 07/01/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/01/2022 has been entered.

Allowable Subject Matter
2.	Claims 1-4, 6-8, 11-18, 21, and  23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim et al. (US 2012/0063196 A1), Tortorelli et al. (US 9,275,730 B2), Hokenmaier (US 20130336048 A1), BANERJEE (US 20190206491 A1), PARK (US2015/0098264 A1), and PIROVANO et al. (US 2019/0043580 A1) are the closest prior art of record but they do not teach all the limitations of  claim 1 (and dependent claims 2-4, 6-7), claim 8 (and dependent claims 11), claim 12 (and dependent claims 13-18), claim 21, and claim 23 (and dependent claims) as persuasively argued in Remarks filed 06/03/2022 (see pages 18-20). Based on applicant’s persuasive arguments, previous rejections are withdrawn.


A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Based on applicant’s persuasive arguments 06/03/2022,  previous drawing objection (section 5 of previous OA) are withdrawn. 
Based on applicant’s persuasive arguments 06/03/2022,  previous drawing objection (section 5 of previous OA) are withdrawn. 
Based on applicant’s amendments, previous spec (section 6 of previous OA) and title objections are withdrawn. Spec amendment submitted 03/08/2022 and 06/03/2022 are accepted.  Based on previous amendments and arguments, all other objections and rejections withdrawn and the application is in condition for allowance as indicated above.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 06/03/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations of independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825